Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drewery (US 6620736) in view of Scheible (US 20070102286).
As to claim 1, Drewery discloses a deposition ring for use in a processing chamber comprising:
An annular body (figure 1: ring 40 in deposition chamber 10);
An inner wall extending upward from an inner portion of the annular body (figure 2: inner lip [inner wall] section 73);
An outer wall extending upward from an outer portion of the annular body to define a large deposition cavity between the inner wall and outer wall (figure 2: outer wall surface 71, defining pocket [cavity] 72 between inner lip/wall 73 and outer wall 71);
The outer wall includes an outer ledge and inner ledge, the inner ledge raised with respect to the outer ledge (figure 2: illustrating outer wall having ‘step’ portions [the ledges] above and below the location of numeral 60);
Wherein an inner surface of the outer wall includes a vertical portion and a rounded portion extending from the vertical portion to a bottom surface of the large deposition cavity (figure 2: showing vertical portion directly at numeral 71 with rounded portion to bottom of cavity 72);
Wherein an outer surface of the inner wall includes a vertical portion and rounded portion extending from the vertical portion to the bottom surface of the large deposition cavity (figure 2: showing vertical portion outwardly adjacent numeral 73 with rounded portion to bottom of cavity 72).

Drewery, while disclosing a ring for a deposition chamber with a deposition cavity to capture material defined by inner and outer walls, as discussed above, with details about the structure and profile of the ring, is silent as to the actual dimensions of the structure.

Scheible discloses a ring for a deposition chamber (abstract; paragraph 3) in which a rounded edge large deposition cavity is provided between inner and outer wall structures (figure 3: showing deposition ring 208 with inner channel [large deposition cavity] 130 between inner lip 218 [inner wall] and raised ridge 224 [outer wall], the outer wall having multiple level steps (figure 3: ledge 236).  Scheible discloses the channel/cavity as having a size and shape, including a width of 12mm [0.47 inch] or greater, designed to prevent unwanted movement of trapped deposited material and allow for ease of cleaning (paragraphs 27 and 30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the size of the capture channel of Scheible, in the ring apparatus of Drewery, because this allows for effective capture and cleaning during deposition processes (Scheibel at paragraphs 27 and 30).

	As to claim 3, Scheible discloses the width of the deposition cavity is at least 12mm [0.47 inch].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use values of 0.48 inches and greater as 0.47 inches is disclosed as the minimum value and in light of this explicit disclosure and knowledge in 
	As to claim 8, Drewery discloses an outer ledge with a horizontal surface without channels/grooves (figure 2: step ledges at numeral 60 and below to the left).

	As to claim 15, Drewery discloses a process kit for a process chamber comprising:
A deposition ring having an annular body (figure 1: ring 40 in deposition chamber 10);
An inner wall extending upward from an inner portion of the annular body (figure 2: inner lip [inner wall] section 73);
An outer wall extending upward from an outer portion of the annular body to define a large deposition cavity between the inner wall and outer wall (figure 2: outer wall surface 71, defining pocket [cavity] 72 between inner lip/wall 73 and outer wall 71);
The outer wall includes an outer ledge and inner ledge, the inner ledge raised with respect to the outer ledge (figure 2: illustrating outer wall having ‘step’ portions [the ledges] above and below the location of numeral 60);
The inner walls and outer walls defining a cavity with a ‘U’ shape (figure 2: showing vertical portions outwardly adjacent numeral 73 and 37 with rounded portions to bottom of cavity 72).


Scheible discloses a ring for a deposition chamber (abstract; paragraph 3) in which a rounded edge large deposition cavity is provided between inner and outer wall structures (figure 3: showing deposition ring 208 with inner channel [large deposition cavity] 130 between inner lip 218 [inner wall] and raised ridge 224 [outer wall], the outer wall having multiple level steps (figure 3: ledge 236).  Scheible discloses the channel/cavity as having a size and shape, including a width of 12mm [0.47 inch] or greater, designed to prevent unwanted movement of trapped deposited material and allow for ease of cleaning (paragraphs 27 and 30).  Scheible also discloses a cover ring having an annular body and inner leg extending downward from the body (figure 2: cover ring 212 with downward extending leg at numeral 262), an inner lip extending inward from the  annular body and a ledge extending form the inner lip and inner leg configured to rest on the outer ledge of the deposition ring (figure 2: ‘brim’ 252 [lip] extending inward from ring 212 with ledge 236 resting on outer [and lower] ledge of outer wall portion of deposition ring 208), the cover ring further acting to reduce contamination on the chamber walls (paragraph 25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the size of the capture channel of Scheible in addition to the cover ring structure, in the ring apparatus of Drewery, because this allows for 
	As to claim 19, Scheible discloses the ledge of the cover ring inclues a step at a radially inner portion of the ledge (figure 3: showing steps of ledge of cover ring with step at 237 of ledge).
	As to claim 20, Scheible discloses the inner lip extends radially inward beyond the outer wall of the deposition ring (figure 3 lip 268 extending to cavity portion of deposition ring).

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Drewery in view of Scheible, as applied to claim 1 above, and further in view of Kuo (US 20060219172).
As to claim 4, Drewery discloses a ring for a deposition apparatus with a deposition cavity defined by inner and outer walls, as discussed above, but is silent as to specific dimensions of the cavity including height to inner wall.
Kuo discloses a deposition ring which includes a groove [cavity] and protrusions [inner and outer walls] (figure 5a: ring 110 with cavity 123 and inner and outer walls 122 and 121), the ring designed to prevent undesired deposition of material onto the backside of a substrate (abstract; paragraph 1).  Kuo also discloses the height of the cavity relative to the inner wall/protrusion being 1.2 to 3mm [0.047-.112 inches], preferably 2mm [0.08 inch] (paragraph 21; figure 5a/b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cavity with the height of Kuo, in the 

	As to claims 2 and 5 Drewery discloses an outer wall with a higher difference between inner and outer ledges (figure 2: area at 60 [outer ledge] versus area at 70 [inner ledge]), a thickness under the cavity (figure 2: thickness under cavity 72).  Drewery is silent as to the specific size values of these dimensions.  
Kuo discloses the outer wall section of the ring with an outer ledge and inner ledge above the outer ledge (figure 5a: outer ledge 111 and inner ledge at 130 above 111).  Kuo discloses a cavity with thickness to bottom section of the ring (figure 5a: cavity 123 with bottom thickness).  Although Kuo does not explicitly disclose these dimensions, Kuo does explicitly disclose a dimension for height ‘h’ within the ring being 1.2 to 3mm (paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to similarly use the dimension of h within Kuo for the ledge differential and cavity bottom thickness of Drewery because these dimensions are similarly drawn within Kuo and even though drawing are not necessarily to scare, the selection of result effective variables and sizes and dimensions of an apparatus is within the purview of one of ordinary skill in the art (see MPEP 2144.04 IV and 2144.05 II), especially in view of drawings with dimensions suggesting starting at or near the values of ‘h’ within Kuo.
 
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Drewery in view of Scheible as applied to claim 1 above, and further in view of Hawrylchak (US 20150190835).

As to claim 6, Drewery discloses a ring for a deposition apparatus with a deposition cavity defined by inner and outer walls, as discussed above, but is silent as to a notch at a radially inner portion of a lower surface of the ring.
Hawrylchak discloses a deposition ring (paragraph 3) in which a trough [cavity] is defined by inner and outer walls (figure 4).  Harylchak also discloses knowledge in the art of placing a recess/notch in the radially inner portion of a lower surface of the ring (figure 4: notch 120) to minimize contact between the ring and support to minimize friction and particle generation (paragraph 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a notch/recess, as disclosed by Hawrylchak, to reduce contact and minimize friction and unwanted particle generation (Hawrylchak at paragraph 26).
As to claim 7, Hawrylchak discloses a notch in the top outer peripheral inner wall surface (figure 4: unlabeled notch, as annotated below).

    PNG
    media_image1.png
    961
    664
    media_image1.png
    Greyscale

As to claim 9, Hawrylchak discloses an outer surface of the outer ledge includes an upper portion extending at an angle with respect to a lower portion (figure 4: outer surface of ‘ledge’ 127 with angled portion 128 and vertical portion 116).

Claims 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Drewery in view of Scheible and Kuo.
As to claim 10, Drewery discloses a deposition ring for use in a processing chamber comprising:
An annular body (figure 1: ring 40 in deposition chamber 10);
An inner wall extending upward from an inner portion of the annular body (figure 2: inner lip [inner wall] section 73);
An outer wall extending upward from an outer portion of the annular body to define a large deposition cavity between the inner wall and outer wall (figure 2: outer wall surface 71, defining pocket [cavity] 72 between inner lip/wall 73 and outer wall 71);
The outer wall includes an outer ledge and inner ledge, the inner ledge raised with respect to the outer ledge (figure 2: illustrating outer wall having ‘step’ portions [the ledges] above and below the location of numeral 60).

Drewery, while disclosing a ring for a deposition chamber with a deposition cavity to capture material defined by inner and outer walls, as discussed above, with details about the structure and profile of the ring, is silent as to the actual dimensions of the structure.

Scheible discloses a ring for a deposition chamber (abstract; paragraph 3) in which a rounded edge large deposition cavity is provided between inner and outer wall structures (figure 3: showing deposition ring 208 with inner channel [large deposition cavity] 130 between inner lip 218 [inner wall] and raised ridge 224 [outer wall], the outer wall having multiple level steps (figure 3: ledge 236).  Scheible discloses the channel/cavity as having a size and shape, including a width of 12mm [0.47 inch] or greater, designed to prevent unwanted movement of trapped deposited material and allow for ease of cleaning (paragraphs 27 and 30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the size of the capture channel of Scheible, in the ring apparatus of Drewery, because this allows for effective capture and cleaning during deposition processes (Scheibel at paragraphs 27 and 30).


Kuo discloses a deposition ring which includes a groove [cavity] and protrusions [inner and outer walls] (figure 5a: ring 110 with cavity 123 and inner and outer walls 122 and 121), the ring designed to prevent undesired deposition of material onto the backside of a substrate (abstract; paragraph 1).  Kuo also discloses the height of the cavity relative to the inner wall/protrusion being 1.2 to 3mm [0.047-.112 inches], preferably 2mm [0.08 inch] (paragraph 21; figure 5a/b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cavity with the height of Kuo, in the deposition ring of Drewery, because this allows for a ring that effectively prevents unwanted deposition onto the backside of a substrate (Kuo at paragraph 1).

As to claim 13, Drewery discloses a rounded portion extending from a vertical portion of the inner surface of the outer wall to the bottom of the cavity (figure 2: showing vertical portion outwardly adjacent numeral 73 with rounded portion to bottom of cavity 72).

As to claim 14, Drewery does not explicitly disclose an aluminum oxide coating on the cavity.  However, Drewery does explicitly disclose a high dielectric coating on the cavity (figure 3: high dielectric thin coating 63), and formation of adjoining shielding components of a dielectric such as aluminum oxide to protect from etching (col 6 lines 1-5).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a protective coating of alumina, as Drewery discloses a high dielectric protective coating, Drewery discloses knowledge in the art of alumina as a high dielectric protective material in the chamber, and Scheible discloses formation of the ring of alumina.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Drewery in view of Scheible and Kuo, as applied to claim 1 above, and further in view of Hawrylchak (US 20150190835).

As to claim 11, Drewery discloses a ring for a deposition apparatus with a deposition cavity defined by inner and outer walls, as discussed above, but is silent as to a notch at a radially inner portion of a lower surface of the ring.
Hawrylchak discloses a deposition ring (paragraph 3) in which a trough [cavity] is defined by inner and outer walls (figure 4).  Harylchak also discloses knowledge in the art of placing a recess/notch in the radially inner portion of a lower surface of the ring (figure 4: notch 120; figure 5: notch with outer most portion inward from cavity 123) to minimize contact between the ring and support to minimize friction and particle generation (paragraph 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a notch/recess, as disclosed by 
As to claim 12, Hawrylchak discloses an outer surface of the outer ledge includes an upper portion extending at an angle with respect to a lower portion (figure 4: outer surface of ‘ledge’ 127 with angled portion 128 and vertical portion 116).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Drewery in view of Scheible, as applied to claim 15 above, and further in view of Hawrylchak.
As to claims 16-17, Scheible discloses the deposition ring outer surface and inner leg of the cover ring are both sloped at matching angles (figure 2: 262 and 264; paragraph 31), but is silent as to the outer surface of the deposition ring having a vertical portion and angled upper portion.
Hawrylchak discloses a deposition ring and cover ring with annular structures (figure 1: deposition and cover rings 102 and 103).  Hawrylchak additionally discloses formation of a inner surface of the cover ring leg angled to match the upper surface slope of the outer surface of the deposition ring, with a lower surface of the deposition ring vertical (figure 1, figure 4: slope 128 and vertical section 116 of outer surface of ring 102) to assist in alignment (paragraph 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sloped and vertical structure of Hawrylchak, in the deposition and ring structure of Drewery and Scheible, because this assists in aligning a deposition ring and cover ring structure (Hawrylchak at paragraph 30).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Drewery in view of Scheible, as applied to claim 15 above, and further in view of Rosenberg (US 20090050272).
As to claim 18, Scheible discloses a gap between the cover ring and upper surface of the outer wall (figure 3: gap at numeral 224 with contact at ‘footing 246’), but is silent as to the gap width.
Rosenberg discloses an annular deposition ring and cover ring for a deposition chamber (abstract; figure 5a).  Rosenberg also discloses knowledge in the art of providing a gap distance of between 0.03 and 0.09 between the lower surface of the cover ring and upper surface of the deposition ring (paragraph 35) to prevent deposition material from reaching the contact area between the two rings (paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gap dimensions of Rosenberg, in the system of Drewery in view of Scheible, because this prevents coatings from reaching the contact point between the deposition and cover ring (Rosenberg at paragraph 8).



Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794